UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 27, 2013 MIDDLEBURG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 0-24159 (Commission File Number) 54-1696103 (I.R.S. Employer Identification No.) 111 West Washington Street Middleburg, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 777-6327 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On March 27, 2013, the Board of Directors authorized an amendment to the Company’s bylaws (the “Bylaws”). The amendment will revise Section 2.2 of the Bylaws to decrease the size of the Company’s Board of Directors from twelve (12) to eleven (11).The amendment will not become effective until May 1, 2013, the date of the Company’s 2013 Annual Meeting of Shareholders. The text of the amendment to the Bylaws, effective May 1, 2013, is attached as Exhibit 3.1 to this report. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Amendment to Bylaws of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDDLEBURG FINANCIAL CORPORATION (Registrant) Date:March 29, 2013 By: /s/ Gary R. Shook Gary R. Shook President EXHIBIT INDEX Exhibit No. Description Amendment to Bylaws of the Company.
